MEMORANDUM **
Amarjit Singh Ahir, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen deportation proceedings conducted in absentia. We deny in part and dismiss in part the petition for review.
We do not review the BIA’s determination that Ahir’s motion to reopen was not timely filed, because Ahir concedes in his opening brief that he filed his motion to reopen late. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
We do not consider Ahir’s contention that he presented new and previously unavailable evidence, because we lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen regardless of timeliness. See Ekimian v. INS, 303 F.3d 1153, 1157-58 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.